Citation Nr: 9900165
Decision Date: 01/06/99	Archive Date: 06/24/99

DOCKET NO. 97-13 454               DATE JAN 06, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

THE ISSUES

1. Entitlement to an increased evaluation for residuals of service-
connected right ankle laceration, currently evaluated as
noncompensably disabling.

2. Entitlement to service connection for generalized somatic
disabilities, including arthritis, claimed as due to beatings
during military service.

REPRESENTATION

Appellant represented by: New York Division of Veterans' Affairs

ATTORNEY FOR THE BOARD
Joshua S. Blume, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1957 to May
1957, and he underwent various periods of active duty for training
between 1960 and 1967.

The issues now on appeal to the Board of Veterans' Appeals (Board)
arise from an August 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in New York, New York,
which denied the above-captioned benefits sought on appeal. The
veteran timely perfected his appeal as to both issues.

In January 1997, the veteran requested a hearing on appeal before
a member of the Board at the Board's central offices in Washington,
D.C. In October 1998 the Board sent a scheduling notice of the date
and time of the hearing to both the veteran and his representative.
A notation on the Board's copy of this letter indicates that the
veteran failed to report for the hearing on the date specified in
the letter, and there is no indication that the veteran has
requested a rescheduling of the hearings. The Board therefore
treats the veteran's failure to appear as a withdrawal of his
request for a hearing and proceeds to adjudicate the claims. See 38
C.F.R. 20.702(d) (1998).

The Board also notes that in September 1994, the veteran also
submitted separate claims of entitlement to service connection for
disorders of the eyes, head, gallbladder and the teeth,
respectively, in addition to a claim for an increased rating for a
stomach disorder. These matters are not inextricably intertwined
with the issues on appeal and are therefore referred to the RO for
appropriate development.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he currently suffers from
numerous disorders all over his body, involving at least his nose,
his eyes, his back, and arthritis, which he attributes to one or
more beatings he sustained during his active military service

- 2 -

in 1957. He also contends that his service-connected right ankle
disability is compensably disabling and seeks a compensable
disability rating. He therefore requests favorable action by the
Board on these contentions.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the veteran's claims file. Based
on its review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that
the claim for a compensable disability rating for the veteran's
service-connected right ankle disorder lacks legal merit, and that
the veteran has not presented evidence sufficient to persuade a
fair-minded and impartial individual that his claim for service
connection for generalized somatic disabilities, including
arthritis, sustained as a result of beatings during service, is
well grounded.

FINDINGS OF FACT

1. The RO has expended sufficient efforts to obtain all relevant
evidence necessary for an equitable disposition of the appeal.

2. The veteran currently is service-connected for laceration of the
right ankle and is assigned a noncompensable disability evaluation.

3. There is not sufficient evidence of record to evaluate the
veteran's claim for an increased evaluation for his service-
connected right ankle condition, and the claims file does not
indicate good cause for the veteran's failure to report for his VA
examinations scheduled in June 1995.

4. There is no competent evidence of current residuals from alleged
in-service beatings.

CONCLUSIONS OF LAW

1. The veteran's claim for a compensable evaluation for the
veteran's service- connected right ankle disorder must be denied as
a matter of law. 38 C.F.R. 3.655 (1998).

2. The claim of service connection for generalized somatic
disabilities, including arthritis, claimed as the result of
beatings sustained during military service, is not well grounded.
38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Increased Rating for Right Ankle

In an April 1979 rating decision, the RO granted entitlement to
service connection for a laceration of the right ankle and assigned
a noncompensable disability evaluation. The rating sheet reflects
that this award was based on evidence including the service medical
records, which showed that in June 1960 the veteran received three
sutures for a laceration of the right ankle without nerve or artery
involvement. The laceration apparently occurred as the result of
the veteran's having dropped a duffel bag on his right foot,
causing a knife (stored in the veteran's boot) to cut the ankle.
The evidence also included a July 1960 outpatient treatment record,
which noted the presence of a scar on the right heel and slight
swelling, without heat, redness or discharge. A May 1974 VA
examination report contained essentially negative findings
regarding the right ankle.

In September 1994, the veteran filed the current claim of
entitlement to an increased rating for his service-connected right
ankle disorder.

A June 1995 computerized data sheet, apparently generated by a VA
medical center (VAMC) in Bronx, New York, reflects that the veteran
failed to report for numerous scheduled VA compensation and pension
examinations, including an examination of the joints.

VAMC medical records from the Montrose, New York facility, dating
from September 1995 to July 1996, were made a part of the claims
folder. These records do not contain evidence of treatment of the
right ankle.

Initially, the Board notes that the veteran's claim for an
increased rating is well grounded within the meaning of 38 U.S.C.A.
5107(a) (West 1991). A claim that a service-connected condition has
become more severe is well grounded where the claimant asserts that
a higher rating is justified due to an increase in severity. See
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629, 631-632 (1992). The Board also finds
that all relevant evidence for an equitable disposition of the
claim has been obtained, and that no further assistance to the
veteran is required to comply with VA's duty to assist him pursuant
to 38 U.S.C.A. 5107(a).

Disability evaluations are determined by comparing a veteran's
present symptomatology with the criteria set forth in VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. See 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part
4 (1998). When a question arises as to which of two ratings apply
under a particular diagnostic code, the higher evaluation is
assigned if the disability more closely approximates the criteria
for the higher rating; otherwise, the lower rating will be
assigned. See 38 C.F.R. 4.3 (1998). The veteran's entire history is
reviewed when making disability evaluations, as are all potentially
applicable diagnostic codes, whether raised by the veteran or not.
See 38 C.F.R. 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 589,
592 (1991). However, the current level of disability is of primary
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran currently is service-connected for a laceration of the
right ankle, for which he has a noncompensable disability rating
under 38 C.F.R. 4.118, Diagnostic Code 7805 (1998). Under this
diagnostic code, a scar is to be evaluated based on the limitation
of function of the affected part.

- 5 -
In this case, the "affected part" is the right ankle. Consequently,
it is necessary to turn to 38 C.F.R. 4.71a, Diagnostic Codes 5270-
5274 (1998). These codes pertain to the rating of functional
limitations and disabilities of the ankle. There is no evidence in
the record that the veteran suffers from ankylosis of the right
ankle or ankylosis of the subastragalar or tarsal joint. There is
no evidence of astragalectomy, or of malunion of the os calcis or
astragalus. The only conceivably applicable diagnostic code would
therefore be Diagnostic Code 5271, pertaining to limited motion of
the ankle. Under this code, marked limitation of motion warrants a
20 percent disability evaluation, and moderate limitation of motion
warrants a 10 percent disability evaluation.

Review of the veteran's medical history, especially of the most
recent medical records, however, discloses no basis upon which to
establish the existence of any functional limitations of the right
ankle at all. The Montrose medical records do not disclose ongoing
treatment of the right ankle. The veteran has not specified the
exact nature of the fiinctional limitations he suffers as a result
of his service- connected laceration of the right ankle, and there
is no evidence of record showing any limitation of motion of the
ankle.

The RO properly scheduled the veteran for a VA compensation and
pension examination in June 1995, according to the computerized
data sheet. However, this record reflects that the veteran failed
to report for all examinations. When entitlement or continued
entitlement to a benefit cannot be established or confin-ned
without a current VA examination or reexamination, and a claimant,
without good cause, fails to report for such examination or
reexamination, action shall be taken in accordance with paragraphs
(b) or (c) of 38 C.F.R. 3.655, as appropriate. 38 C.F.R. 3.655(a)
(1998). Examples of good cause include, but are not limited to, the
illness or hospitalization of the claimant and death of an
immediate family member. 38 C.F.R. 3.655(a). When a claimant fails
to report for an examination scheduled in conjunction with an
original compensation claim, the claim shall be rated based on the
evidence of record. 38 C.F.R. 3.655(b). When the examination was
scheduled in conjunction with any other original claim, a reopened
claim for a benefit that was previously disallowed, or a claim for
increase, the claim shall be denied. Id.

6 -

For the reasons noted above, the Board finds that the existing
record is inadequate to evaluate the veteran's ankle disability,
and good cause for the veteran's failure to report to the VA
examinations scheduled for June 1995 is not shown. Under the
circumstances, the Board must conclude that, consistent with the
provisions of 38 C.F.R. 3.655, the claim must be denied.

The Board emphasizes that, in the future the veteran's claim for an
increased rating for this disability may be considered, among other
things, upon a showing that he is willing to report for an
examination. At present, however, there is no basis upon which to
grant the benefit sought. Where, as here, the law and not the
evidence is dispositive, the appeal must be terminated or denied as
without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430
(1994).

II. Service Connection for Generalized Somatic Disorders due to
Beatings

Service connection may be granted for a disability or disabilities
resulting from disease or injury incurred in or aggravated by
peacetime service. 38 U.S.C.A. 1131 (West 1991); 38 C.F.R. 3.303
(1998).

However, the initial question that must be answered in this case is
whether the veteran has presented a well-grounded claim for service
connection. In this regard, the veteran has the "burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded;" that is, the
claim must be plausible and capable of substantiation. See 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim for service connection to be well grounded, there must
be a medical diagnosis of a current disability; medical or in
certain circumstances, lay evidence of an inservice occurrence or
aggravation of a disease or injury; and, medical evidence of a
nexus between an inservice disease or injury and the current
disability. Where the determinative issue involves medical
causation, competent medical evidence to the effect that the claim
is plausible is required. Epps v.

Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Brown,
9 Vet. App. 341, 343-44 (1996) (citations and quotations omitted).
Evidence and not merely allegations must support a well-grounded
claim. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such a condition. Such evidence must be
medical unless it relates to a condition as to which, under the
Court's case law, lay observation is competent. If the chronicity
provision is not applicable, a claim may still be well grounded or
reopened on the basis of 38 C.F.R. 3.303(b) if the condition is
observed during service or any applicable presumption period,
continuity of symptomatology is demonstrated thereafter, and
competent evidence relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The service medical records show that in January 1957, the veteran
underwent an enlistment examination, the report of which documented
no abnormalities, except for some scars and body marks on the left
elbow, chin and left knee, among other places. In May 1957, the
veteran underwent a separation examination, the report of which
also documented no abnormalities, except for scars on the left
elbow and chin. A few days following this examination, the veteran
underwent a special psychiatric examination. His then-commanding
officer had referred him for psychiatric evaluation on account of
his "relative intellectual deficiency." The report of the
examination reflects the finding that the veteran was unable to
adjust to military life because of severe mental deficiencies, and
his inability to perform engendered hostility among his platoon
mates and isolated him in all group activities. His likelihood of
making an adequate adjustment to military life was considered
remote. The veteran subsequently was discharged from service.

In May 1974, the veteran underwent a VA neuropsychiatric
compensation and pension examination. During the course of this
examination, he reported that he frequently got into fights. In
July 1974, he submitted a statement in which he

reported that he became involved in a physical altercation with
someone in the Montrose, New York VA facility in June 1969.

The remainder of the file consists of post-service medical records
showing that the veteran has been treated for various physical and
psychiatric disorders since his discharge from military service.
None of these records, apart from diagnosing the presence of
disabilities, purports to link the inception of such disabilities
to military service,, or, more specifically to physical trauma
suffered during military service.

A June 1995 computerized data sheet, as noted earlier, reflects
that the RO scheduled the veteran for several VA compensation and
pension examinations, all of which were cancelled due to a failure
of the veteran to report for them. 38 C.F.R. 3.655(b) (1998)
provides that where a claimant fails to report for an examination
scheduled in conjunction with an original compensation claim, the
claim shall be rated based on the evidence of record.

The Board has considered the evidence of record and finds that
although this evidence demonstrates that the veteran suffers from
various physical and psychological disabilities, and therefore has
satisfied the "first prong," above, that he demonstrate current
medical disabilities, there is no competent medical evidence that
any of those disabilities are the residuals of alleged beatings
during military service.

The service medical records from 1957 are entirely negative for any
mention of physical beatings. The report of the veteran's
separation examination contains no report of physical abnormalities
engendered by a beating or beatings. Indeed, there are reports of
scars or other body markings on the same places they were located
at the time of the enlistment examination. Contrary to the argument
of the veteran's accredited representative, the May 1957
psychiatric examination report does not corroborate the main
contention that beatings were sustained during military service.
The pertinent portion of the report merely noted that the veteran's
inability had engendered hostility among his fellow servicemembers
and had led to his isolation from group activities. This is not
tantamount to physical assault. Indeed, the only occasion wherein
the veteran described a physical assault with any degree

of specificity was in his July 1974 statement, wherein he described
a confrontation with another individual that took place in June
1969 - well after his 1957 active service, as well as after his
service in the reserves.

In the absence of competent medical evidence linking a present
disorder to beatings sustained during military service, the claim
is not plausible. The Board is aware that the veteran has argued
that such a relationship exists, and it does not doubt the
sincerity of the veteran's belief. However, as a layperson without
medical expertise or training, he is not competent to render a
diagnosis or offer a medical opinion respecting causation. See
Espiritu, 2 Vet. App. at 494-95. Where, as here, the determinative
issue involves medical relationship, competent medical evidence to
the effect that the claim is plausible is required; lay evidence,
alone, will not suffice. Epps, 126 F.3d at 1468; see Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993). The veteran has not provided the
necessary medical evidence in this case.

Under these circumstances, the Board finds that the veteran has not
met his initial burden of submitting evidence of a well grounded
claim for entitlement to service connection for generalized somatic
disabilities, including arthritis, as a result of beatings
sustained in service, and the claim must be denied on that basis.
See 38 U.S.C.A. 5107(a). The Board notes that in the absence of a
well grounded claim, VA is under no duty to assist the veteran in
the development of the facts pertinent to the claim, Grivois v.
Brown, 6 Vet. App. 136, 140 (1994). Furthermore, the Board is not
aware of any evidence, which, if obtained, would render the claim
well grounded. See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed.Cir.
1997).

The Board views its discussion above as sufficient to inforrn the
veteran of the elements necessary to present a well grounded claim
for service connection for the claimed disability, and the reasons
why the current claim is inadequate. See Robinette v. Brown, 8 Vet.
App. 69, 77-78 (1995).

ORDER

The claim for a compensable rating for service-connected laceration
of the right ankle is denied.

In the absence of a well-grounded claim, service connection for
general somatic disabilities, including arthritis, claimed as due
to beatings in military service, is denied.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans'Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans'Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

